Title: To Thomas Jefferson from James Wood, 4 February 1799
From: Wood, James
To: Jefferson, Thomas



Sir.
Richmond 4th. February 1799.

I have had the honor of your Letter of the 24th. Ultimo with the inclosure, [no]tifying [the] death [of] Mr. Tazewell. I delayed answering your letter until this time, in expectation that a temporary Appointment wou’d be made by the Executive—I am now inclined to think that none will take place, before a permanent One is made by the Legislature; the Board were equally divided as to two Gentlemen  who were Nominated, and my Own Opinion being that I had no power to give a Credential to either, under the Law prescribing the form to be Observed where a temporary Appointment shou’d be made by the Executive. I have the honor to be with due Consideration.
Sir Yr. Mo. Obt. Servt.

James Wood.

